DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection of claims 1-20 have been considered and found persuasive due to Terminal Disclaimer filed on 2/4/2021, and the rejection has been withdrawn. See detail reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Bui et al. (US 2018/0239507) teaches for compact presentation of automatically summarized information according to rule-based graphically represented information. One of the methods includes obtaining, via a user accessible user interface, a request for uploaded textual information to be analyzed. Ontology information is accessed based on an indicated type associated with the textual information, and ontology information for the type. The ontology information specifies nodes, with the nodes causing the server system to extract values for textual expressions defined by the nodes, and relational information between the nodes, with the relational information indicating links between textual expressions. The textual information is parsed based on the ontology information. The parsing causes traversal of the nodes and extraction of values from associated textual expressions based on the textual information. Values are obtained based 
The difference between the prior art and the claimed invention is that Bui does not explicitly teach generate, using the probability model, a probability score based on a degree to which the first legal clause matches the first interpretation in meaning; determine whether the probability score exceeds a predetermined threshold; when the probability score does not exceed the predetermined threshold, instruct the NN to generate a second interpretation based on the first legal clause; and when the probability score exceeds the predetermined threshold, output the first interpretation.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Bui to include generate, using the probability model, a probability score based on a degree to which the first legal clause matches the first interpretation in meaning; determine whether the probability score exceeds a predetermined threshold; when the probability score does not exceed the predetermined threshold, instruct the NN to generate a second interpretation based on the first legal clause; and when the probability score exceeds the predetermined threshold, output the first interpretation. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656